DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 9 has been cancelled. Claims 1-8 and 10-17 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a electric wheel-end assembly having a spindle; a hub, rotatably mounted to the spindle via one or more bearings disposed between the inboard and outboard ends of the spindle; a 2-stage planetary reduction gearbox having; and an input braking assembly disposed at least partially within the spindle and arranged to brake the input shaft with respect to the spindle; wherein a ratio of an outer diameter of the spindle to an outer diameter of the input shaft at a location where the one or more bearings are mounted to the spindle is less than 3 to 1 and the remaining structure of claim 1.
The examiner has given patentable weight to the ratio of 3 to 1 in the structure, since the specification, in paragraph 0035 states that the ratio allows for a result of a smaller packaging arrangement and higher reduction ratio possible which is interpreted as an unexpected result that is interpreted as the inventive concept.
The closest prior art is Chinese Patent No. CN102991344 to Hagihara et al. that teaches a hub design with two planetary gear sets, an internal brake and a spindle. 
However, the Hagihara patent lacks any teaching of the ratio of an outer diameter of the spindle to an outer diameter of the input shaft at a location where the one or more bearings are mounted to the spindle is less than 3 to 1 as in the claims of the subject invention.  One having ordinary skill in the art before the effective filing date of the subject invention would not have modified the Hagihara patent to have the ratio of 3 to 1 without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 3,770,074 to Sherman and U.S. Patent No. 4,662,246 to Cheek et al. both teach a hub reduction, but lack a teaching of the ratio of an outer diameter of the spindle to an outer diameter of the input shaft at a location where the one or more bearings are mounted to the spindle is less than 3 to 1.
European Patent No. WO2014065851 to Beals et al. teaches a two stage hub reduction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655